Citation Nr: 0601495	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  05-22 573	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUES

1.  Entitlement to service connection for Ménière's syndrome.  

2.  Entitlement to service connection for a brain tumor due 
to head trauma.  



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel







INTRODUCTION

The veteran had active military service November 1940 to 
August 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

(By a June 2005 rating decision, the RO, inter alia, denied 
the veteran's claim for entitlement to a total disability 
rating based on individual employability due to service-
connected disability (TDIU).  In November 2005, the veteran 
filed a notice of disagreement (NOD) with the denial of his 
claim.  The RO has not issued a statement of the case (SOC) 
in response to the veteran's NOD on this issue.  
Consequently, the Board does not have jurisdiction to review 
the issue.  38 C.F.R. §§ 20.200, 20.202 (2005).  
Nevertheless, the issue will be remanded with instructions to 
issue a SOC.)  


FINDINGS OF FACT

1.  The veteran perfected an appeal of an RO denial of 
service connection for Ménière's syndrome and a brain tumor 
due to head trauma.  

2.  On January 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran, via the RO, that a withdrawal of both issues on 
appeal was requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The veteran has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.


REMAND

As noted in the Introduction above, in November 2005 the 
veteran filed an NOD with the June 2005 rating decision that 
denied the veteran's claim for a TDIU.  By filing an NOD, the 
veteran has initiated appellate review of the claim for a 
TDIU.  The next step in the appellate process is for the RO 
to issue to the veteran an SOC summarizing the evidence 
relevant to this issue, the applicable legal authority, and 
the reasons that the RO relied upon in making its 
determination.  See 38 C.F.R. § 19.29 (2005); Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); Holland v Gober, 10 
Vet. App. 433, 436 (1997).  Although the claims file was at 
the Board when the veteran filed his NOD, the United States 
Court of Appeals for Veterans Claims (Court) has nevertheless 
required that the Board remand the case to the RO in such 
situations for issuance of an SOC.  Id.  Consequently, the 
claim for a TDIU must be remanded to the RO for the issuance 
of an SOC.  The Board emphasizes, however, that to obtain 
appellate review of any issue not currently in appellate 
status, a substantive appeal must be filed after an SOC is 
issued by the RO.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.201, 20.202 (2005).  

As a final preliminary matter, the record shows that National 
Veterans Legal Sources Program (NVLSP) has been the 
designated representative throughout the pendency of the 
claims process.  In September 2005, prior to certification of 
the veteran's appeal to the Board, NVLSP submitted a letter 
to the RO requesting that its power of attorney on behalf of 
the veteran be immediately revoked.  The September 2005 
letter from NVLSP reflected notification to the veteran of 
the requested revocation.  See 38 C.F.R. § 20.608 (2005).  In 
the above -noted November 2005 statement in which the issues 
on appeal were withdrawn, the veteran also requested that his 
claims file be returned to the St. Paul RO and forwarded to 
the Veterans of Foreign Wars of the United States (VFW) 
claims office.  The VFW has not been officially appointed as 
the veteran's representative.  See 38 C.F.R. § 20.602 (2005).  
As such, given this remand for the above action, the veteran 
should be given the opportunity, if he so desires, to appoint 
a new representative.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The veteran should be given the 
opportunity to appoint a new 
representative, if he so desires.

2.  The RO should issue to the veteran, 
and any duly appointed representative, an 
SOC addressing the claim for a TDIU.  
Along with the SOC, the RO must furnish 
to the veteran, and any duly appointed 
representative, a VA Form 9 (Appeal to 
Board of Veterans' Appeals) and afford 
them the applicable time period for 
perfecting an appeal to this issue.  (The 
veteran and any duly appointed 
representative are hereby reminded that 
appellate consideration of this claim may 
be obtained only if a timely appeal is 
perfected.)  If, and only if, the veteran 
files a timely appeal, this issue should 
be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


